DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/454,026 has claims 1-20 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on June 26, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is June 26, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated 1) June 26, 2019 and 2) August 26, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on June 26, 2019, are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-10, 13-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1 is recited below: 
“A computer-implemented method, comprising: 
receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; 
dividing the DNN workload into a plurality of workload fragments; 
determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 1 is process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“	receiving a request to execute a deep neural network (DNN) workload; 
dividing the DNN workload into a plurality of workload fragments; 
determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated; 
responsive to determining that the workload fragment is to be statically assigned, assigning the workload fragment; and 
responsive to determining that the workload fragment is to be dynamically assigned, assigning the workload fragment based upon an estimated time to completion of workload fragments.” 
The abstract idea in this claim is namely a mental process.
The limitations to receive a request, divide a DNN workload, detecting workload fragments to be statically or dynamically allocated, and responsive to determining static assignment or dynamic assignment, assigning the workload fragment, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations capable of being performed by the mind. 
Other than reciting a computer-implemented method, these claimed steps are an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers mental steps, determinations, and assignments, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 1 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“A computer-implemented method, comprising: 
receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; …
determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.” 
The features of a computer-implemented method, along with steps performed by a processor core and performed onto multiple DNN processors, do not lend themselves to practical application because they represent adding words equivalent to “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Accordingly, these one or more additional elements(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) represent adding words equivalent to “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), without any active steps providing a particular application beyond the abstract idea 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of receiving, dividing, determining, and assigning are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“A computer-implemented method, comprising: 
receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; …
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“A computer-implemented method”, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., a mental process can also be performed by a computer, but is not explicitly limited to a computer.
“receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload”, as recited in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., a receiving step that happened before the mental stops performed with respect to a DNN workload.
“responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses responsive to determining that the workload fragment is to be statically assigned - “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors [0004, 0169-0171]. 
Therefore, these limitations do not amount to significantly more.
“responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li discloses responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors [0060, 0168], e.g. “The scheduling can be handled dynamically by the scheduler 210” [0060], assigning the workload fragment to a DNN processor of the plurality of DNN processors [0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122] – evidence that this a WURC activity.
Therefore, these limitations do not amount to significantly more.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 2, 6, and 7 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 2, the following is recited:
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
The additional limitations can be interpreted as features of: 
1) 	each of DNN processors has a workload fragment queue, 
2)	assigning a workload fragment is equivalent to enqueuing a workload from the queue to the DNN processor. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 2, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li discloses features, wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue [0059, 0112-0113], and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue [0125; FIG. 4D, Elements 483-484] associated with the one of the plurality of DNN processors [0125] – evidence of a WURC activity. 
Given these citations above, Li indicates that to one of ordinary skill in the art, it was well-understood, routine, conventional activity to perform the following steps using the well-known system architecture disclosed therein. 
Therefore, this limitation does not amount to significantly more.
For limitations of claim 6, the following is recited:
wherein the estimated time to completion of workload fragments executing on the plurality of DNN processors is determined based upon data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
The additional limitations can be interpreted as estimated time to completion for workload fragments on the DNN processors being determined by an indication of a percentage completion (e.g. 100%) for execution of any of the workload fragments executing on any of the processors, and this estimated time applies to all workload fragments and all DNN processors. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 6, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Yudanov et al. (Pub. No. US2019/0180176 filed on December 13, 2017; hereinafter Yudanov) discloses features, wherein the estimated time to completion of workload fragments executing on the plurality of DNN processors is determined [0032], e.g. “Convergence of the training process for the complete DNN (including training the subnetworks 310-315 and performing the quality assurance step) is therefore expected to consume less time, energy and fewer resources than the conventional practice of training the complete CNN” [0032], based upon data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors [0022, 0032].
Therefore, these limitations do not amount to significantly more.
For limitations of claim 7, the following is recited:
wherein the workload fragments are configured to store the data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
The additional limitations can be interpreted status data stored for work fragments, the data indication percentage of completion for execution of the workload fragments executing on the plurality of DNN processors. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 7, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Aralikatte (Pub. No. US2020/0327420 filed on April 10, 2019; hereinafter Aralikatte) teaches that the workload fragments are configured to store the data [0076-0077, 0081] indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors, e.g. “the DNN debugging program 110a, 110b may prompt the user with a status update (e.g., percentage of completion, amount of time recommended for completion, recommendation on whether the DNN debugging program 110a, 110b should continue the analysis) on the currently analyzed DL model design/code” [0081].
Therefore, these limitations do not amount to significantly more.
Independent claim 8 is recited below: 
“A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
divide the DNN workload into a plurality of workload fragments, and 
assign a selected workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 8 is an apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“	a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload, 
divide the DNN workload into a plurality of workload fragments, and 
assign a selected workload fragment of the plurality of workload fragments based upon an estimated time to completion of workload fragments.” 
The abstract idea in this claim is namely a mental process.
The limitations to receiving a request, divide the DNN workload into fragments, and assign a selected workload based upon an estimated time to completion, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations capable of being performed by the mind. 
Aside from a resource and power management core, as recited, the steps of receiving, dividing, and assigning represent mental steps performed with respect to information available to the human mind. Furthermore, the resource and power management core only serves as a generic computing component to perform the mental steps. 
If a claim limitation, under its broadest reasonable interpretation, covers mental steps that can be encompassed as being performed by a human, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 8 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“	A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
divide the DNN workload into a plurality of workload fragments, and 
assign a selected workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.”
The additional limitations include a plurality of DNN processors and processor cores that are generic computing components. 
The additional limitations also include steps (e.g. receiving, dividing, and assigning), with are performed with respect to one or more DNN processors. Though the steps are performed on onto these generic components, they represent added insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
This is because the plurality of DNN processors and processor cores are recited, but not in a manner intrinsic to the system as claimed. They are merely generic computing components associated with the workload (e.g. “a deep neural network (DNN) workload from one of the plurality of processor cores”) and workload fragments (e.g. “workload fragments to one of the plurality of DNN processors” and “workload fragments executing on the plurality of DNN processors”).
Accordingly, these one or more additional elements(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) represent adding words equivalent to “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of a plurality of DNN processors, processor cores, and steps (e.g. receiving, dividing, and assigning), with are performed with respect to one or more DNN processors are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
divide the DNN workload into a plurality of workload fragments, and 
assign a selected workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“A computing system”, used in the claim by Applicant, represents generally linking the use of the judicial exception to a particular technological environment or field of use, such as a computing system – see MPEP 2106.05(h)
“a plurality of deep neural network (DNN) processors”, used in the claim by Applicant, represent generic computing components, upon which steps can be performed, in a manner that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
“a plurality of processor cores, one of the plurality of processor cores comprising”, used in the claim by Applicant, represent generic computing components, upon which steps can be performed, in a manner that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
The steps of receiving, dividing, and assigning, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more. 
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 9-10 and 13-14 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 9, the following is recited:
wherein the RPM processor core is further configured to: 
determine whether the selected workload fragment is to be statically or dynamically allocated to one of the plurality of DNN processors; and 
responsive to determining that the selected workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors.  
“determine whether the selected workload fragment is to be statically or dynamically allocated to one of the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses determining whether the selected workload fragment is to be statically or dynamically allocated to one of the plurality of DNN processors [0060, 0113, 0122, 0168, 0171, 0199]. 
Therefore, these limitations do not amount to significantly more.
“responsive to determining that the selected workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors”, used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses responsive to determining that the workload fragment is to be statically assigned - “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors [0004, 0169-0171]. 
Therefore, these limitations do not amount to significantly more.


For limitations of claim 10, the following is recited:
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assigning the selected workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 2.
For limitations of claim 13, the following is recited:
wherein the estimated time to completion of workload fragments executing on the plurality of DNN processors is determined based upon data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 6.
For limitations of claim 14, the following is recited:
wherein the workload fragments are configured to store the data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 7.
Independent claim 15 is recited below: 
“A processor core configured to: 
receive a request to execute a deep neural network (DNN) workload; 
divide the DNN workload into a plurality of workload fragments; and 
assign a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 15 is an article of manufacture, such a processor core.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“receive a request to execute a deep neural network (DNN) workload; 
divide the DNN workload into a plurality of workload fragments; and 
assign a selected workload fragment of the plurality of workload fragments based upon an estimated time to completion of workload fragments currently executing” 
The abstract idea in this claim is namely a mental process.
The limitations to receive, divide, and assign as drafted, represent mental steps that, under its broadest reasonable interpretation. All elements considered in this step can be practically performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers mental steps performed by the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 15 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“A processor core configured to: 
assign a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors”
The processor core represents a mere computing component that implements the abstract idea; nonetheless the claim scope is not limited to only being performed on a processor core. 
This step of assigning a selected workload fragment to a DNN processor does not lend itself to practical application because it merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Accordingly, these one or more additional elements(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a processor core and an assigning step represent abstract idea merely implemented on a processor core, without indicating any practical application. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) of *** is/are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“A processor core configured to: 
assign a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“A processor core”, used in the claim by Applicant, represents generally linking the use of the judicial exception to a particular technological environment or field of use, such as a processor core – see MPEP 2106.05(h)
 “one of a plurality of DNN processors” or “the plurality of DNN processors”, used in the claim by Applicant, represent generic computing components, upon which steps can be performed, in a manner that merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
“assign a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors”, as used in the claim by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) discloses, assigning the workload fragment to a DNN processor of the plurality of DNN processors [0060, 0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122] – evidence that this a WURC activity.
Therefore, these limitations do not amount to significantly more.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 16, 17, and 19 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 16, the following is recited:
further configured to: 
determine whether the selected workload fragment is to be statically or dynamically allocated to one of the plurality of DNN processors; and 
responsive to determining that the selected workload fragment is to be statically assigned to one of the plurality of DNN processors, assign the workload fragment to a predetermined DNN processor of the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 9.
For limitations of claim 17, the following is recited:
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assign the selected workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 2.
For limitations of claim 19, the following is recited:
wherein the estimated time to completion of workload fragments executing on the plurality of DNN processors is determined based upon data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
These limitations do not amount to significantly more, due the same reason as stated by claim 6.
Dependent claims 3-5, 11-12, 18, and 20 recite subject matter for which, if limitations from any of these dependent claims are added to the independent claims, would make the independent claims statutory under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 15-16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li).
Regarding claim 1, Li discloses the following: 
A computer-implemented method, comprising: 
receiving, at a resource and power management (RPM) processor core, a request to execute a deep neural network (DNN) workload; 
(Li teaches receiving, at a resource and power management (RPM) processor core [0254-0255], a request to execute a deep neural network (DNN) [0046, 0192] workload [0058-0059], e.g. “receives commands directed to performing processing operations” [0058]. 
For more evidence of a resource and power management (RPM), see the following citations below: 
“processor 1900 may also include a set of one or more bus controller units 1916 and a system agent core 1910 ... System agent core 1910 provides management functionality for the various processor components” [0254]
“System agent core 1910 may additionally include a power control unit (PCU), which includes logic and components to regulate the power state of processor cores 1902A-1902N and graphics processor 1908” [0255])
dividing the DNN workload into a plurality of workload fragments; 
(Li teaches dividing the DNN workload into a plurality of workload fragments [0064, 0230], e.g. “divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0064])
determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors; 
(Li teaches determining whether a workload fragment of the plurality of the workload fragments is to be statically or dynamically allocated to one of a plurality of DNN processors [0164-0165] – this is done by  “detection/observation logic” [0164] and “a status query to check on the shared function pipeline's status before dispatching any workload on it” [0165])
responsive to determining that the workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors; and 
(Li discloses responsive to determining that the workload fragment is to be statically assigned - “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors [0004, 0169-0171])
responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors, assigning the workload fragment to a DNN processor of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.  
(Li discloses responsive to determining that the workload fragment is to be dynamically assigned to one of the plurality of DNN processors [0060, 0168], e.g. “The scheduling can be handled dynamically by the scheduler 210” [0060], assigning the workload fragment to a DNN processor of the plurality of DNN processors [0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122]) 
Regarding claims 2, 10, and 17, Li discloses the following: 
wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue, and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue associated with the one of the plurality of DNN processors.  
(Li discloses features, wherein each of the plurality of DNN processors is configured to maintain a workload fragment queue [0059, 0112-0113], and wherein assigning the workload fragment to one of the plurality of DNN processors comprises enqueuing the workload fragment on a workload fragment queue [0125; FIG. 4D, Elements 483-484] associated with the one of the plurality of DNN processors [0125])
Regarding claim 8, Li discloses the following: 
A computing system, comprising: 
a plurality of deep neural network (DNN) processors; and 
(Li discloses a plurality of processors [0045, 0057] for a deep neural network (DNN) [0046])
a plurality of processor cores, one of the plurality of processor cores comprising a resource and power management (RPM) processor core, 
(Li discloses a plurality of processor cores [0047, 0051], one of the plurality of processor cores [0051] comprising a resource and power management (RPM) processor core – see system agent core [0254-0255])
the RPM processor core configured to 
receive a request to execute a deep neural network (DNN) workload from one of the plurality of processor cores, 
(Li teaches receiving, at a resource and power management (RPM) processor core [0254-0255], a request to execute a deep neural network (DNN) [0046, 0192] workload [0058-0059] from one of the plurality of processor cores [0047, 0051], e.g. “receives commands directed to performing processing operations” [0058]. 
For more evidence of a resource and power management (RPM), see the following citations below: 
“processor 1900 may also include a set of one or more bus controller units 1916 and a system agent core 1910 ... System agent core 1910 provides management functionality for the various processor components” [0254]
“System agent core 1910 may additionally include a power control unit (PCU), which includes logic and components to regulate the power state of processor cores 1902A-1902N and graphics processor 1908” [0255])
divide the DNN workload into a plurality of workload fragments, and 
(Li teaches dividing the DNN workload into a plurality of workload fragments [0064, 0230], e.g. “divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0064])
assign a selected workload fragment of the plurality of workload fragments to one of the plurality of DNN processors based upon an estimated time to completion of workload fragments executing on the plurality of DNN processors.  
(Li teaches assigning the workload fragment to a DNN processor of the plurality of DNN processors [0060, 0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122]) 
Regarding claims 9 and 16, Li discloses the following: 
wherein the RPM processor core is further configured to: 
determine whether the selected workload fragment is to be statically or dynamically allocated to one of the plurality of DNN processors; and 
(Li teaches determining whether the selected workload fragment is to be statically or dynamically allocated to one of a plurality of DNN processors [0164-0165] – this is done by  “detection/observation logic” [0164] and “a status query to check on the shared function pipeline's status before dispatching any workload on it” [0165])
responsive to determining that the selected workload fragment is to be statically assigned to one of the plurality of DNN processors, assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors.  
(Li teaches responsive to determining that the workload fragment is to be statically assigned - “conventional static workload scheduling techniques” [0171] – to one of the plurality of DNN processors, e.g. “parallel processors such as general-purpose graphic processing units (GPGPUs) have played a significant role in the practical implementation of deep neural networks” [0004], assigning the workload fragment to a predetermined DNN processor of the plurality of DNN processors [0004, 0169-0171])
Regarding claim 15, Li discloses the following: 
A processor core configured to: 
receive a request to execute a deep neural network (DNN) workload; 
(Li teaches receiving, by a processor core [0254-0255], a request to execute a deep neural network (DNN) [0046, 0192] workload [0058-0059] from one of the plurality of processor cores [0047, 0051], e.g. “receives commands directed to performing processing operations” [0058]. 
For more evidence of processor core, see the following citations below: 
“processor 1900 may also include a set of one or more bus controller units 1916 and a system agent core 1910 ... System agent core 1910 provides management functionality for the various processor components” [0254]
“System agent core 1910 may additionally include a power control unit (PCU), which includes logic and components to regulate the power state of processor cores 1902A-1902N and graphics processor 1908” [0255])
divide the DNN workload into a plurality of workload fragments; and 
(Li teaches dividing the DNN workload into a plurality of workload fragments [0064, 0230], e.g. “divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0064])
assign a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors based upon an estimated time to completion of workload fragments currently executing on the plurality of DNN processors.  
(Li teaches assigning a selected workload fragment of the plurality of workload fragments to one of a plurality of DNN processors [0060, 0113, 0199], e.g. “the general-purpose processing unit (GPGPU) 1100 can be configured to be particularly efficient in processing the type of computational workloads associated with training deep neural networks” [0199], based upon an estimated time to completion of workload fragments [0122] executing on the plurality of DNN processors [0199], e.g. “the graphics acceleration module 446 may adhere to the following requirements: ... 2) An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time, including any translation faults, or the graphics acceleration module 446 provides the ability to preempt the processing of the job” [0122]) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US2020/0012531 filed on April 1, 2017; hereinafter Li) in view of Doniwa et al. (Pub. No. US2017/0169329 published on June 15, 2017; hereinafter Doniwa).
Regarding claims 3, 11, and 18, Li does not disclose the following: 
wherein each of the plurality of DNN processors is configured to generate an interrupt upon completing execution of a workload fragment, and wherein a message indicating that the workload fragment has completed execution is transmitted to the RPM processor core responsive to the interrupt.  
Nonetheless, this feature would have been made obvious, as evidenced by Doniwa.
(Doniwa teaches that each of the plurality of DNN processors [0017, 0026] is configured to generate an interrupt upon completing execution of a workload fragment [0037], e.g. “If it is determined that the index is not greater than the threshold, monitoring of the index is continued until the learning is completed (step S35). If it is determined that the index is greater than the threshold, the learning is immediately interrupted (step S36). If it is determined in step S35 that the learning has been completed, or it is determined in step S36 that the learning has been interrupted, the result of learning (in the case of the interruption of learning, data indicating the interrupt and the result of learning assumed when the learning was interrupted) is transmitted to the manager 11 (step S37)” [0037], and wherein a message indicating that the workload fragment has completed execution is transmitted to the RPM processor core, cited as the manager [0037], responsive to the interrupt, e.g. “processing performed by each worker 12-i when it has an interrupt processing function” [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Doniwa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Doniwa in accordance with the DNN processors and RPM processor core of Li. 
The motivation would have been as follows: “the result of learning is an index indicating performance that is assumed to be, for example, a recognition ratio, an error ratio or cross-entropy” [0037 – Doniwa].
Claim(s) 4-5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Koker et al. (Pub. No. US2018/0293205 filed on April 9, 2017; hereinafter Koker).
Regarding claim 4, Li does not disclose the following: 
wherein the request to execute the DNN workload is generated by one of a plurality of processor cores communicatively coupled to the RPM processor core.  
Nonetheless, this feature would have been made obvious, as evidenced by Koker.
(Koker teaches that the request to execute the DNN workload is generated [0047, 0052-0053], e.g. “the scheduler 210 can be configured to divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212” [0052] and “the processing cluster array 212 can receive processing tasks to be executed via the scheduler 210, which receives commands defining processing tasks from front end 208 … the workload specified by incoming command buffers (e.g., batch-buffers, push buffers, etc.) is initiated” [0053], by one of a plurality of processor cores communicatively coupled to the RPM processor core [0039, 0052-0053, 0068-0069, 0147])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Koker. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Koker with respect to DNN workload, processor cores, and RPM core of Li. 
The motivation would have been to receive a request, in order “to distribute commands or other work items to a processing cluster array 212” [0047 – Koker].
Regarding claims 5, 12, and 20, Li in view of Koker disclose the following: 
wherein the RPM processor core is further configured to cause power to be removed from a DNN processor of the plurality of DNN processors responsive to determining that the DNN processor is idle.  
(Koker teaches that the RPM processor core is further configured to cause power to be removed from a DNN processor, e.g. a GPU portion [0052, 0122], of the plurality of DNN processors or portions of a GPU, responsive to determining that the DNN processor is idle [0147], e.g. “engine 750 also disables perception capabilities operating on GPU 714 when the capabilities are not needed. For example, when a highway auto pilot is dispatched in an autonomous driving application, traffic light detection, pedestrian detection and short range object detection may be disabled. This load balances the GPU 714 hardware, provides more compute resource where needed and may power off portion of the GPU 714 hardware that would otherwise sit idle and consume power” [0147])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Koker. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of power removal feature of Koker to the DNN processor of Li. 
The motivation would have been to benefit from “GPU package 600 having a sensor routing and registration engine 750 coupled between sensors 740 and GPU 714” [0147 – Koker].
Claim(s) 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yudanov et al. (Pub. No. US2019/0180176 filed on December 13, 2017; hereinafter Yudanov).
Regarding claims 6, 13, and 19, Li does not disclose the following: 
wherein the estimated time to completion of workload fragments executing on the plurality of DNN processors is determined based upon data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
Nonetheless, this feature would have been made obvious, as evidenced by Yudanov.
(Yudanov discloses features, wherein the estimated time to completion of workload fragments executing on the plurality of DNN processors is determined [0032], e.g. “Convergence of the training process for the complete DNN (including training the subnetworks 310-315 and performing the quality assurance step) is therefore expected to consume less time, energy and fewer resources than the conventional practice of training the complete CNN” [0032], based upon data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors [0022, 0032])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Yudanov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Yudanov on the plurality of DNN processors of Li. 
The motivation would have been as follows: “Training the subnetworks 311-315 that implement known functions separately and in parallel allows the subnetwork training to be performed concurrently or in parallel on different processing elements, thereby reducing the time required to train the subnetworks 311-315” [0032 – Yudanov].
Claim(s) 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Aralikatte (Pub. No. US2020/0327420 filed on April 10, 2019; hereinafter Aralikatte).
Regarding claims 7 and 14, Li does not disclose the following: 
wherein the workload fragments are configured to store the data indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors.  
Nonetheless, this feature would have been made obvious, as evidenced by Aralikatte.
(Aralikatte teaches that the workload fragments are configured to store the data [0076-0077, 0081] indicating a percentage completion of execution of the workload fragments executing on the plurality of DNN processors, e.g. “the DNN debugging program 110a, 110b may prompt the user with a status update (e.g., percentage of completion, amount of time recommended for completion, recommendation on whether the DNN debugging program 110a, 110b should continue the analysis) on the currently analyzed DL model design/code” [0081])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Li with the teachings of Aralikatte. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Aralikatte with respect to the workload fragments of Li. 
The motivation would have been to store percentage data of workload fragments for debugging purposes [0081 – Aralikatte].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        
June 4, 2021